                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                   OXFORD DIVISION

CHARLES D. GALLOWAY                                                                         PLAINTIFF

V.                                                   CIVIL ACTION NO. 3:20-CV-00007-MPM-RP

MASON WAGES, ANNA ROBBINS,
JEFF CHISM, CHRIS ROBERTSON, and
MISSISSIPPI                                                                             DEFENDANTS

                                                ORDER

        Plaintiff Charles Galloway, proceeding pro se, filed the instant action challenging the

conditions of his confinement pursuant to 42 U.S.C. § 1983. Pending before the Court is

Plaintiff’s motion to proceed in forma pauperis (“IFP”) in this action. Upon due consideration,

the Court finds that Plaintiff’s application for leave to proceed IFP is incomplete.

        In moving to proceed IFP, Plaintiff submitted only one sheet of paper containing his

inmate account balance information. Under 28 U.S.C. 1915(a)(1), a plaintiff seeking to proceed

IFP must also submit an affidavit which “includes a statement of all assets such prisoner

possesses that the person is unable to pay such fees or give security therefor.” Within the

affidavit, the plaintiff must also “state the nature of the action . . . and affiant’s belief that the

person is entitled to redress.” 28 U.S.C. § 1915(a)(1).

        Plaintiff has filed no such affidavit. Accordingly, Plaintiff is directed to submit an

affidavit providing the requisite information within twenty-one (21) days from the date of this

order. Plaintiff’s failure to do so may result in dismissal of this action.

        SO ORDERED, this the 7th day of January, 2020.
                                                 /s/ Roy Percy
                                                 UNITED STATES MAGISTRATE JUDGE
